EXHIBIT 10.2

 

SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of May 9, 2013, by and among ANTERO RESOURCES
APPALACHIAN CORPORATION, a Delaware corporation and successor by merger to each
of Antero Resources Arkoma LLC, Antero Resources Piceance LLC and Antero
Resources Pipeline LLC (the “Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
(as defined below).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Fourth Amended and Restated Credit Agreement,
dated as of November 4, 2010 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Administrative Agent, the Lenders, the Borrower and the Guarantors
have agreed to amend the Credit Agreement as provided herein subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.                                       Amendments to Credit
Agreement.  Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 4 of this Amendment, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, the Credit Agreement shall be amended in the manner provided in this
Section 1.

 

1.1                                             Amended Definitions.  The
following definitions in Section 1.01 of the Credit Agreement shall be and they
hereby are amended and restated in their respective entireties to read as
follows:

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 and Section 2.03; provided that such amount shall
not at any time exceed the lesser of (a) the Borrowing Base then in effect and
(b) the Maximum Facility Amount.  As of the Sixth Amendment Effective Date, the
Aggregate Commitment is $1,200,000,000.

 

1

--------------------------------------------------------------------------------


 

“Obligations” means (a) any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise,
(b) Lender Hedging Obligations and (c) Cash Management Obligations; provided;
however, that Obligations of a Credit Party shall not include any Excluded Swap
Obligations of such Credit Party.

 

1.2                                             Additional Definitions.  The
following definitions shall be and they hereby are added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor individually
determined on a Guarantor by Guarantor basis, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Sixth Amendment Effective Date” means May 9, 2013.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

2

--------------------------------------------------------------------------------


 

1.3                               Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  Section 2.18(b) of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest, fees and other
Obligations then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties; provided that, notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, in the event such
funds are received by and available to the Administrative Agent as a result of
the exercise of any rights and remedies with respect to any collateral under the
Security Documents or as a result of any distribution made pursuant to a
bankruptcy proceeding of any Credit Party or any plan of reorganization
confirmed in any such proceeding, such funds shall be applied (A) first to any
fees and reimbursements due Administrative Agent hereunder or under any other
Loan Document, (B) then ratably to the payment of the Obligations (other than
Cash Management Obligations), including unreimbursed LC Disbursements (in the
manner set forth above) and the Lender Hedging Obligations until such
Obligations are paid in full, and (C) then to the payment of Cash Management
Obligations.  Notwithstanding the foregoing, amounts received from any Credit
Party that is not an Eligible Contract Participant shall not be applied to any
Excluded Swap Obligations owing to a Lender Counterparty (it being understood,
that in the event that any amount is applied to Obligations other than Excluded
Swap Obligations as a result of this clause, the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
the foregoing clause (B) from amounts received from Eligible Contract
Participants to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Obligations described in the foregoing clause
(B) above by Lender Counterparties that are the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to the foregoing clause (B) above).  The
Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations or Cash Management Obligations and may
reserve from the application of amounts under this Section amounts distributable
in respect of Lender Hedging Obligations or Cash Management Obligations until it
has received evidence satisfactory to it of the existence and amount of such
Lender Hedging Obligations or Cash Management Obligations.

 

3

--------------------------------------------------------------------------------


 

1.4                               Current Ratio.  Effective as of March 1, 2013,
Section 7.11 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:

 

Section 7.11  Current Ratio.  At the end of (a) the fiscal quarter ending on
March 31, 2013, the Consolidated Current Ratio will not be less than .75 to 1.0
and (b) each fiscal quarter ending thereafter, the Consolidated Current Ratio
will not be less than 1.0 to 1.0.

 

1.5                               Guarantee of Obligations.  Article VIII of the
Credit Agreement shall be and it hereby is amended by adding a new Section 8.10
to the end thereof to read as follows:

 

Section 8.10                            Keepwell.

 

(a)                                 Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Credit Party to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 8.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.10, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 8.10 shall remain in full force and effect until this Agreement is
terminated, all Obligations are paid in full (other than contingent obligations
for which no claim has been made) and all of the Lenders’ Commitments are
terminated.  Each Qualified ECP Guarantor intends that this Section 8.10
constitute, and this Section 8.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(b)                                 Notwithstanding any other provisions of this
Agreement or any other Loan Document, Obligations guaranteed by any Guarantor,
or secured by the grant of any Lien by such Guarantor under any Security
Document, shall exclude all Excluded Swap Obligations of such Guarantor.

 

1.6                               The Administrative Agent.  Article X to the
Credit Agreement shall be and it hereby is amended by adding a new sentence to
the end of the last paragraph thereof to read as follows:

 

Each Lender and the Issuing Bank hereby authorize the Administrative Agent to
subordinate Liens on any property or assets granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property or assets that constitutes a Permitted Lien of the type described in
clause (h) of the definition thereof.

 

4

--------------------------------------------------------------------------------


 

1.7                               Schedules.  Schedule 1.01 to the Credit
Agreement shall be and it hereby is amended in its entirety and replaced with
Schedule 1.01 attached hereto.

 

SECTION 2.                                       Redetermined Borrowing Base. 
This Amendment shall constitute notice of the Redetermination of the Borrowing
Base pursuant to Section 3.05 of the Credit Agreement, and the Administrative
Agent, the Lenders, the Borrower and the Guarantors hereby acknowledge that
effective as of the Sixth Amendment Effective Date, the Borrowing Base is
$1,750,000,000, and such redetermined Borrowing Base shall remain in effect
until the earlier of (i) the next Redetermination of the Borrowing Base and
(ii) the date such Borrowing Base is otherwise adjusted pursuant to the terms of
the Credit Agreement.

 

SECTION 3.                                       Increase of Commitments.  The
Lenders have agreed among themselves to, among other things, permit one or more
of the Lenders to increase their respective Commitments under the Credit
Agreement (each, an “Increasing Lender”).  Each of the Administrative Agent and
the Borrower hereby consents to the increase in each Increasing Lender’s
Commitment.  On the date this Amendment becomes effective and after giving
effect to such increase of the Aggregate Commitment, the Commitment of each
Lender shall be as set forth on Schedule 1.01 of this Amendment.  Each Lender
hereby consents to the Commitments set forth on Schedule 1.01 of this Amendment.
The increase in each Increasing Lender’s Commitment shall be deemed to have been
consummated pursuant to the terms of the Lender Certificate attached as
Exhibit E to the Credit Agreement as if such Increasing Lender, had executed a
Lender Certificate with respect to such increase.  To the extent requested by
any Lender and in accordance with Section 2.16 of the Credit Agreement, the
Borrower shall pay to such Lender, within the time period prescribed by
Section 2.16 of the Credit Agreement, any amounts required to be paid by the
Borrower under Section 2.16 of the Credit Agreement in the event the payment of
any principal of any Eurodollar Loan or the conversion of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto is required
in connection with the reallocation contemplated by this Section 3.

 

SECTION 4.                                       Conditions.  The amendments to
the Credit Agreement contained in Section 1 of this Amendment, the
redetermination of the Borrowing Base contained in Section 2 of this Amendment,
and the increase of the Commitments contained in Section 3 of this Amendment
shall be effective upon the satisfaction of each of the conditions set forth in
this Section 4.

 

4.1                               Execution and Delivery.  Each Credit Party,
the Lenders, and the Administrative Agent shall have executed and delivered this
Amendment.

 

4.2                               No Default.  No Default shall have occurred
and be continuing or shall result from the effectiveness of this Amendment.

 

4.3                               Fees.  The Borrower, the Administrative Agent
and J.P. Morgan Securities LLC shall have executed and delivered a fee letter in
connection with this Amendment, and the Administrative Agent and J.P. Morgan
Securities LLC shall have received the fees separately agreed upon in such fee
letter.

 

4.4                               Other Documents.  The Administrative Agent
shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as

 

5

--------------------------------------------------------------------------------


 

the Administrative Agent or its special counsel may reasonably request, and all
such documents shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION 5.                                       Post-Closing Covenant.  Within
forty-five (45) days following the Sixth Amendment Effective Date (or such
longer period as permitted by the Administrative Agent in its sole discretion),
the Borrower shall deliver to the Administrative Agent (a) Mortgages and title
information, in each case, reasonably satisfactory to the Administrative Agent
with respect to the Borrowing Base Properties, or the portion thereof, as
required by Sections 6.09 and 6.10 of the Credit Agreement and (b) amendments to
the existing Mortgages, as requested by Administrative Agent to give effect to
the amendments contained herein and otherwise in form and substance satisfactory
to Administrative Agent.

 

SECTION 6.                                       Representations and Warranties
of Credit Parties.  To induce the Lenders to enter into this Amendment, each
Credit Party hereby represents and warrants to the Lenders as follows:

 

6.1                               Reaffirmation of Representations and
Warranties/Further Assurances.  After giving effect to the amendments herein,
each representation and warranty of such Credit Party contained in the Credit
Agreement and in each of the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date).

 

6.2                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by each Credit Party of this Amendment are
within such Credit Party’s corporate or other organizational powers, have been
duly authorized by necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon any Credit Party or result in the creation or imposition of any Lien upon
any of the assets of any Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.

 

6.3                               Enforceability.  This Amendment constitutes
the valid and binding obligation of the Borrower and each other Credit Party
enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

 

6.4                               No Default.  As of the date hereof, both
before and immediately after giving effect to this Amendment, no Default has
occurred and is continuing.

 

SECTION 7.                                       Miscellaneous.

 

7.1                               Reaffirmation of Loan Documents and Liens. 
Any and all of the terms and provisions of the Credit Agreement and the Loan
Documents shall, except as amended and modified hereby, remain in full force and
effect and are hereby in all respects ratified and confirmed by each Credit
Party.  The Borrower and each Guarantor hereby agrees that the

 

6

--------------------------------------------------------------------------------


 

amendments and modifications herein contained shall in no manner affect or
impair the liabilities, duties and obligations of any Credit Party under the
Credit Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof.

 

7.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

7.3                               Legal Expenses.  Each Credit Party hereby
agrees to pay all reasonable fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

 

7.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

7.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

7.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

7.7                               Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

7.8                               Loan Document.  This Amendment shall
constitute a Loan Document for all purposes and in all respects.

 

[Remainder of page intentionally blank.

Signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

 

BORROWER:

 

 

 

ANTERO RESOURCES APPALACHIAN CORPORATION

(successor by merger to each of Antero Resources Arkoma LLC, Antero Resources
Piceance LLC and Antero Resources Pipeline LLC)

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Treasurer and Vice President,

 

 

 

Administration and Accounting

 

 

 

 

 

RESTRICTED SUBSIDIARIES:

 

 

 

ANTERO RESOURCES FINANCE CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Treasurer and Vice President,

 

 

 

Administration and Accounting

 

 

 

 

 

ANTERO RESOURCES BLUESTONE LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Vice President – Accounting &

 

 

 

Administration/Treasurer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

as Syndication Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

 

Name:

Suzanne Ridenhour

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND PLC,

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

Name:

Stephen Giacolone

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Documentation  Agent and  a Lender

 

 

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

Name:

Sharada Manne

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Ting Lee

 

 

Name:

Tine Lee

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

as Co-Documentation Agent and  a Lender

 

 

 

 

 

 

 

By:

/s/ Lara Sorokolit

 

 

Name:

Lara Sorokolit

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name:

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard C. Butler

 

 

Name:

Richard C. Butler

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

as a Lender

 

 

 

 

 

 

 

By:

/s/ John S. Lesikar

 

 

Name:

John S. Lesikar

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Duddhdew

 

 

Name:

Kevin Duddhdew

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Alex Verdone

 

 

Name:

Alex Verdone

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEY BANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Name:

Chulley Bogle

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark E. Thompson

 

 

Name:

Mark E. Thompson

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Gail J. Nofsinger

 

 

Name:

Gail J. Nofsinger

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Eamon Baqui

 

 

Name:

Eamon Baqui

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Wesley Fontana

 

 

Name:

Wesley Fontana

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Masood Fikree

 

 

Name:

Masood Fikree

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Deanna Breland

 

 

Name:

Deanna Breland

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Applicable Percentages and Commitments

 

Lender

 

Applicable
Percentage

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

10.734649122

%

$

128,815,789.47

 

Wells Fargo Bank, N.A.

 

10.734649122

%

$

128,815,789.47

 

Union Bank, N.A.

 

9.583333333

%

$

115,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

8.750000000

%

$

105,000,000.00

 

Citibank, N.A.

 

7.500000000

%

$

90,000,000.00

 

Barclays Bank PLC

 

7.500000000

%

$

90,000,000.00

 

Capital One, National Association

 

6.666666667

%

$

80,000,000.00

 

Toronto Dominion (New York) LLC

 

5.833333333

%

$

70,000,000.00

 

Comerica Bank

 

5.789473684

%

$

69,473,684.21

 

Fifth Third Bank

 

5.666666667

%

$

68,000,000.00

 

Branch Banking and Trust Company

 

5.416666667

%

$

65,000,000.00

 

Bank of Scotland, plc

 

4.482456140

%

$

53,789,473.68

 

U.S. Bank National Association

 

4.166666667

%

$

50,000,000.00

 

KeyBank National Association

 

3.333333333

%

$

40,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

2.894736843

%

$

34,736,842.11

 

Guaranty Bank and Trust Company

 

0.947368422

%

$

11,368,421.06

 

TOTAL

 

100.0000000

%

$

1,200,000,000

 

 

--------------------------------------------------------------------------------